Citation Nr: 0724779	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-31 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for adjustment disorder, 
claimed as depression and nervous disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from November 1980 to 
October 1987.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a December 2003 rating decision 
of the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

For the reasons set forth below, the Board concludes that 
further actions are needed before readjudication of the 
appeal.  The appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required.

As a initial matter, based on the veteran's March 2005 
statement asking that his claims file be transferred from the 
St. Petersburg, Florida, RO to the Atlanta, Georgia, RO, the 
veteran apparently relocated (or intended to relocate) from 
Fort Myers, Florida, to Atlanta, Georgia, around that time.  
The record includes a May 2006 record of an entry apparently 
in electronic VA medical center records reflecting the 
veteran's home address in Atlanta, Georgia, along with a 
telephone number.  The Board is aware that, in August 2006, 
VA sent to the last home address of record (the 
aforementioned address in Atlanta) notice of a Board Travel 
Board hearing scheduled to be held in September 2006, at the 
RO (Decatur, Georgia).  The claims file does not show that 
that item was returned by the U.S. Postal Service as 
undeliverable.  The veteran did not appear to testify and 
there is no communication from him or his representative as 
to why he did not appear.  Also, in October 2006, VA sent to 
the address in Atlanta a letter informing the veteran that 
his appeal would soon be considered.  The record indicates 
that that item was returned in December 2006, by the Postal 
Service as undeliverable (the envelope in which the October 
2006 letter was sent is marked "Return to Sender Attempted 
Not Known" and "Unclaimed Mail after 30 days."  There is 
no subsequent communication from the veteran or any other 
person acting on his behalf concerning the veteran's current 
whereabouts.  It is well established that a veteran is 
responsible for keeping VA apprised of his whereabouts in the 
course of his pursuing his claim.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  In Hyson, the United States Court of 
Veterans Appeals stated that, where the claims file 
"discloses other possible and plausible addresses," an 
attempt to locate the claimant at the alternate "known" 
address(es) might be warranted.  Hyson v. Brown, 5 Vet. App. 
at 265.  Here, the Board does not find in the claims file, to 
date, indication as to another address more current than that 
in Atlanta to which the aforementioned August 2006 and 
October 2006 letters were sent.    

In light of the foregoing, the Board is aware that attempts 
to complete additional development actions directed below 
might be frustrated.  Nonetheless, the circumstances of this 
case dictate such development in order to comply with 
controlling law and regulations.  

First, the service medical records in the claims folder 
include an inpatient record cover sheet showing that the 
veteran was admitted on September 8 and returned to duty on 
September 28, 1987 at USACH, Vicenza, Italy for diagnosed 
adjustment disorder with mixed emotional features and 
improper use of alcohol.  The record also contains the 
admission note, which indicates that the veteran was 
initially seen in the department of psychiatry for a mental 
status evaluation pending Chapter 16, and the mental status 
evaluation report dated August 25, 1987.  There is also an 
undated progress note that indicates that the veteran was to 
return to the psychiatric clinic in one week.  Although there 
are some outpatient clinic records dated in October 1987, it 
is not clear that the record contains all the clinical 
records from the September 1987 hospitalization or any 
outpatient mental health treatment records.

Also, a VA compensation and pension (C&P) examination is 
needed.  A medical examination or opinion is needed if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).


The veteran's service medical records include evidence of 
treatment in 1987 for various complaints from the veteran 
that he "can't take it any more" and that he feels 
depressed and angry.  He was noted to have been anxious to be 
discharged from the military.  He reported heavy alcohol 
consumption, difficulty sleeping, and lack of motivation to 
continue his military career.  Diagnoses in service included 
ETOH (alcohol) abuse and adjustment disorder.  Post 
discharge, VA clinical records dated within the last several 
years indicate treatment for depression and substance abuse 
(alcohol and cocaine).  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) are met.  An examination would provide needed 
evidence on the nature and etiology of the claimed 
psychiatric disorder.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

In addition, based on information that the veteran relocated 
from Florida to Georgia in or around 2005, it is possible 
that the veteran had VA medical care at a facility in 
Georgia.  In fact, the aforementioned May 2006 record that 
reflects the Atlanta address refers to the veteran as the 
"patient."  The record, to date, does not reflect medical 
treatment records from a VA facility in Georgia.  While this 
case is on remand status, a search should be performed to 
ensure that all VA medical care records, including any such 
records dated within the last several years and those 
concerning treatment after the veteran's relocation to 
Georgia, are associated with the claims file.

As this claim must be placed on remand status, VA has an 
additional opportunity to ensure that any pertinent non-VA 
clinical records are obtained and associated with the claims 
file.  More specifically, in August 2003, VA sent letters to 
three private facilities (Step House; Calvary Home; and 
Harvest House) seeking clinical records, based on the 
veteran's report that he received mental health care services 
at those facilities.  Reasonable efforts to obtain records 
not in the custody of a Federal department or agency will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).      

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain any additional 
clinical records for the veteran's 
hospitalization in September 1987 at 
USACH, Vicenza, Italy.  Also attempt to 
obtain any outpatient mental health 
records.  If additional clinical and/or 
mental health records are not obtained, 
document that the records do not exist or 
that further attempts to obtain them would 
be futile.

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.  This 
action includes, specifically, records 
from any VA medical facility located in 
Georgia, as the veteran appears to have 
relocated to Georgia in or around early 
2005.  

3.  Make a reasonable follow-up attempt to 
secure private clinical records from 
Calvary Home, Step House, and Harvest 
House.  The Board is aware that this 
action may not be feasible due to possible 
unknown whereabouts of the veteran, as the 
veteran must execute any current records-
release authorization forms.  
  
4.  Arrange for the veteran to undergo an 
examination to determine the nature and 
etiology of the claimed psychiatric 
disorder.  The claims folder should be 
available to the examiner, and the 
examination report should specify whether 
the claims folder was reviewed.  For each 
diagnosis given, the examiner should opine 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability lower than 50 percent) 
that it is etiologically related to active 
service.  The examiner is asked to support 
any diagnosis and etiology opinion given 
with rationale and bases therefor.   

5.  Thereafter, readjudicate the claim 
based on a review of the entire record.  
If the benefit sought remains denied, then 
issue a Supplemental Statement of the Case 
and afford the veteran and his accredited 
service representative an opportunity to 
respond.  Then, if in order, return the 
appeal to the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



